DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the negative pressure formation device in claims 1 and 11 and the output unit in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim states “a rear end portion of the turbocharger” and “a front end portion of the turbocharger”.  These are not standard terms of art.  The front and rear of the turbocharger might differ depending on the orientation of the turbocharger in the system or vehicle.  From the context of the claim, for the purposes of examination, it will be interpreted that the rear end portion of the turbocharger is the outlet or the downstream portion of the turbocharger and the front end portion of the turbocharger is the inlet or the upstream portion of the turbocharger.  Appropriate correction is required to capture applicant’s intended meaning.  Claim 11 is rejected for a similar reason.  

Regarding claim 1, the claim states “measuring, by a controller, a pressure in the negative pressure formation device in an opened state or a closed state of the purge valve”.  It is unclear from this limitation where the pressure is being measured.  Based on the drawing, the pressure is being measured at the throat of an ejector; however, this would not give any information as to the state of the purge valve and would not measure a negative pressure.  For the purposes of examination, it will be assumed that the pressure is being measured at the location shown in figure 1 by element 72.  Appropriate correction is required to capture applicant’s intended meaning.  Claim 11 is rejected for a similar reason.  

Regarding claim 1, the claim states “a closed stuck failure or open stuck failure” without specifying what is stuck open or closed.  Possibilities include the purge valve, the intake line, the discharge line, the suction line, the pipe wall (i.e. if they pipe has a hole it might be considered stuck open) or any other line or valve in the dual purge system.  For the purposes of examination, it will be assumed that the purge valve is what is being diagnosed as stuck open or stuck closed.  Appropriate correction is required to capture applicant’s intended meaning.  Claim 11 is rejected for a similar reason.  

Regarding claim 1, the claim states “diagnosing… a failure to determine…”. This is indefinite because there are at least two interpretations.  One is “diagnosing… a failure in order to determine…”, while the other is “diagnosing… a failure to determine that there is a problem ...”.  As written the limitation is indefinite because either these or some other clarifying words are missing from the limitation that would make it grammatically correct and appropriately specify what is being diagnosed.  For the purposes of examination, it will be assumed that the applicant’s intended meaning is “diagnosing… a failure in order to determine…”.  Appropriate correction is required to capture applicant’s intended meaning.  

Regarding figure 3, the claim states “wherein the diagnosing of the failure including determining that the closed stuck failure occurs in the secondary purge line”.  This limitation does not appear to be grammatically correct or that it is missing some words.  For the purposes of examination, it will be assumed that the applicant’s intended meaning is “wherein the diagnosing of the failure includes determining that the closed stuck failure occurs in the secondary purge line”.  Appropriate correction is required to capture applicant’s intended meaning.  

Regarding claim 10, the claim states “wherein a first failure diagnosing step which performs …; and a second failure diagnosing step which performs…”.  This claim is indefinite because there is no action taken to tie the first failure diagnosing and second failure diagnosing steps to the method itself; and therefore the steps are not positively recited.  Effectively, there is not a complete limitation in this claim that describes that these failure diagnosing steps are being performed.  If the claim read something like “wherein the method includes a first failure diagnosing step which performs …; and a second failure diagnosing step which performs…” or “wherein the method comprises the following steps: a first failure diagnosing step which performs …; and a second failure diagnosing step which performs…” that would give the limitation the correct wording to positively recite the failure diagnosing steps that are described.   For the purposes of examination, it will be assumed that the method does not require these steps since they are not positively recited.  Appropriate correction is required to capture applicant’s intended meaning.

Claims 2, 4-9 and 12-18 are rejected based on their dependence on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticiapted by Dudar (USPN 9,957,924).

Regarding claim 1, Dudar teaches a failure diagnosis method of a dual purge system (figure 1) provided with 
a primary purge line (figure 1, element 151) connecting a purge valve (figure 1, element 158) to a supercharging line (figure 1, element 118) on a downstream side of a throttle valve (figure 1, element 114; figure 1, element 151 connects to 118 downstream of 114), and having a purge gas flowing due to an intake pressure of an intake system (column 6, lines 28-42; column 7, lines 62-65; figure 1, elements 103 and 103a); 
a secondary purge line (figure 1, element 152) connecting the purge valve to a negative pressure formation device (figure 1, element 140) provided in an air charge line (figure 1, element 148) on an upstream of a turbocharger (figure 1, element 126), and having the purge gas flowing due to a forced negative pressure formed by the negative pressure formation device upon boosting the turbocharger (column 8, lines 20-50); and 
a recirculation line connecting a rear end portion of the turbocharger to the negative pressure formation device to recirculate a supercharged air to a front end portion of the turbocharger (figure 1, element 152 and 148; column 8, lines 20-50), 
the method comprising:
measuring, by a controller, a pressure in the negative pressure formation device in an opened state or a closed state of the purge valve (figure 1, elements 117, 119, and/or 107; figure 2, step 230; column 11, lines 60-67);
diagnosing, by the controller, a failure to determine whether a closed stuck failure or opened stuck failure occurs in a line forming the dual purge system by comparing the pressure measured in the measuring of the pressure with a predetermined reference value (figure 2, step 235 and 260; column 12, lines 1-14; column 13, lines 21-33); and 
warning a failure situation when the controller concludes that the failure occurs in the diagnosing of the failure according to a result of the diagnosing (figure 2, step 250; figure 4, step 435 or 465; figure 5, line A; column 13, lines 33-45; column 19, lines 15-43).

Regarding claim 3, Dudar teaches the failure diagnosis method of claim 1, wherein the measuring of the pressure includes measuring the pressure in the negative pressure formation device (figure 1, elements 117, 119, and/or 107; figure 2, step 230; column 11, lines 60-67) in a state where the purge valve is opened (figure 2, step 225; column 11, lines 49-59), and
wherein the diagnosing of the failure including determining that the closed stuck failure occurs in the secondary purge line if the controller determines that the measured pressure is smaller than a predetermined minimum reference value (figure 2, step 235 and 260; column 12, lines 1-14; column 13, lines 21-33).

Regarding claim 8, Dudar teaches the failure diagnosis method of claim 1, further including:
arbitrarily driving the purge valve such that the purge valve is closed or opened before performing the measuring of the pressure (figure 2, step 225; column 11, lines 49-59).

Regarding claim 10, Dudar teaches the failure diagnosis method of claim 1, wherein 
a first failure diagnosing step which performs the measuring of the pressure and the diagnosing of the failure after controlling the purge valve such that the purge valve is in one of the closed state or the opened state (figure 2, steps 225, 230, and 235; figure 2, step 225; column 11, line 49-column 12, line 14); and
a second failure diagnosing step which performs the measuring of the pressure and the diagnosing of the failure after controlling the purge valve such that the purge valve is in a state different from the state of being controlled in the first failure diagnosis step of the state where the purge valve is closed or the state where the purge valve is opened are sequentially performed (figure 2, step 245; column 12, lines 35-65), and
wherein if all of the diagnosis results in the first failure diagnosis step and the second failure diagnosis step are normal, the controller concludes that the dual purge system is normal (figure 2, steps 240 and 250; figure 5, line A; column 12, line 66-column 13, line 45).

Regarding claim 11, Dudar teaches a failure diagnosis system of a dual purge system (figure 1) provided with a primary purge line (figure 1, element 151) connecting a purge valve (figure 1, element 158) to a supercharging line (figure 1, element 118) on a downstream side of a throttle valve (figure 1, element 114; figure 1, element 151 connects to 118 downstream of 114), and having a purge gas flowing due to a negative pressure of an engine (column 6, lines 28-42; column 7, lines 62-65; figure 1, elements 103 and 103a);
a secondary purge line (figure 1, element 152) connecting the purge valve to a negative pressure formation device (figure 1, element 140) provided in an air charge line (figure 1, element 148) on an upstream of a turbocharger (figure 1, element 126), and having the purge gas flowing due to a forced negative pressure formed by the negative pressure formation device upon boosting the turbocharger (column 8, lines 20-50); and 
a recirculation line connecting a rear end portion of the turbocharger to the negative pressure formation device to recirculate a supercharged air to a front end portion of the turbocharger (figure 1, element 152 and 148; column 8, lines 20-50), 
the failure diagnosis system of the dual purge system comprising:
a pressure sensor unit provided in the negative pressure formation device to detect a pressure in the negative pressure formation device (figure 1, elements 117, 119, and/or 107; figure 2, step 230; column 11, lines 60-67);
a controller configured to determine whether a closed stuck failure or an opened stuck failure occurs in a line forming the dual purge system by comparing the pressure in the negative pressure formation device measured by the pressure sensor unit with a predetermined reference value (figure 2, step 235 and 260; column 12, lines 1-14; column 13, lines 21-33); and
an output unit configured to output a display warning a failure situation when the controller concludes that the closed stuck failure or the opened stuck failure occurs in the dual purge system (figure 2, step 250; figure 4, step 435 or 465; figure 5, line A; column 13, lines 33-45; column 19, lines 15-43).

Regarding claim 12, Dudar teaches the failure diagnosis system of the dual purge system of claim 11, wherein the controller is configured to arbitrarily control the purge valve so that the purge valve is in a fully closed state or in a fully opened state for determining the closed stuck failure or the opened stuck failure (figure 2, step 225; column 11, lines 49-59).

Regarding claim 14, Dudar teaches the failure diagnosis system of the dual purge system of claim 11, wherein the controller is configured to measure the pressure in the negative pressure formation device (figure 1, elements 117, 119, and/or 107; figure 2, step 230; column 11, lines 60-67) in a state where the purge valve is opened (figure 2, step 225; column 11, lines 49-59), and
wherein the controller concludes that the closed stuck failure occurs in the secondary purge line when the controller determines that the measured pressure is smaller than a predetermined minimum reference value (figure 2, step 235 and 260; column 12, lines 1-14; column 13, lines 21-33).

Allowable Subject Matter
Claims 2, 4-7, 9, 13, and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747    

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747